internal_revenue_service index nos 419a number release date cc ebeo 4-plr-106110-99 date taxpayer corporation trust plan date date date date date date date date x y dear this is in response to your ruling_request dated date requesting rulings regarding the use of amounts held in a separate_account in trust separate_account which was established to provide post-retirement life_insurance benefits to provide other types of welfare benefits facts on date corporation spun off some of its businesses to taxpayer in connection with the spinoff of taxpayer corporation transferred sponsorship of certain benefit plans and trusts to taxpayer all references to taxpayer include references to corporation before the spinoff taxpayer is the common parent of an affiliated_group of companies that files a consolidated federal_income_tax return on a calendar_year basis taxpayer files a form_5500 on a calendar_year basis with respect to employee benefit plans funded by trust effective on date taxpayer established trust as a voluntary employees’ beneficiary association veba under sec_501 of the internal_revenue_code for the purpose of funding one or more employee_welfare_benefit_plans maintained by taxpayer for employees of taxpayer and the various subsidiaries forming taxpayer's controlled_group including plan the service issued trust a letter on date stating that trust is exempt under sec_501 of the code and a subsequent letter on date stating that certain amendments did not affect the exempt status of trust taxpayer files a form_990 on behalf of the trust on a calendar_year basis on date taxpayer received a private_letter_ruling concluding that taxpayer could transfer to a separate_account in trust for the provision of post-retirement life_insurance benefits certain amounts accumulated in retirement funding accounts rfas under group_insurance policies maintained by taxpayer and its subsidiaries without the realization or recognition of gross_income under sec_61 of the code and without a reversion and excise_tax resulting under sec_4976 of the code the rfa ruling at the time taxpayer requested the rfa ruling taxpayer amended the trust to add the following provision all amounts transferred to the trustee from retirement funding accounts maintained under group_life_insurance contracts between the employer and one or more insurance_companies shall be credited to the separate_account for post-retirement life_insurance benefits and used exclusively for the payment of post-retirement life_insurance benefits the above provision also governs the operation of plan in reliance on the rfa ruling funds were transferred from various rfas to separate_account the funds in separate_account have been used solely to fund life_insurance benefits for retired employees taxpayer made contributions to the rfas after date but has not made contributions to trust however retirees have reimbursed trust for the cost of supplemental life_insurance coverage trust assets have been used solely for the payment of post-retirement life_insurance benefits and to defray administrative expenses related to those benefits the amounts transferred from the rfas and the employee contributions are accounted for separately in the trust nearly all of the growth in the employer portion of the rfas and the trust since is the result of investment returns taxpayer’s current group_life_insurance plan plan continues to provide all regular active employees and all retired employees basic coverage at taxpayer’s cost as well as the opportunity for active employees and certain retirees to purchase supplemental coverage plan is administered in accordance with the insurance policies in effect from time to time the terms of the plan the terms of the applicable collective bargaining agreements and the terms of trust in date a portion of trust was transferred to a_trust established by corporation that was intended to qualify as a veba under sec_501 of the code the amount of the assets transferred to the trust established by corporation was equal to the accumulated postretirement obligation as defined in statement of financial_accounting standards no attributable to active and retired employees of corporation as of date separate_account was valued at over dollar_figurex the estimated disbursement cost for the year ending date will be approximately dollar_figurey it is unlikely that the funds in separate_account will ever be depleted if used solely to pay for basic retiree life_insurance taxpayer proposes to amend trust to provide that amounts held in separate_account that are attributable to employer contributions made to the rfas prior to pre-1986 contributions may be used to provide welfare benefits other than postretirement life_insurance benefits for this purpose taxpayer determines the amount attributable to pre-1986 contributions as follows the amount attributable to pre-1986 contributions is determined without regard to employee contributions as of date the amount attributable to pre-1986 contributions is equal to the fair_market_value of assets in the rfas as of that date as of the end of any subsequent taxable_year the amount attributable to pre-1986 contributions is equal to the amount attributable to pre-1986 contributions as of the end of the previous taxable_year reduced by benefit payments administrative expenses and other disbursements for the current taxable_year and increased by a pro-rata share of income including realized and unrealized gains and losses for the taxable_year determined as of the end of the current taxable_year the amount of the transfer to the trust established by corporation is treated as a disbursement for this purpose rulings requested you have requested the following rulings sec_4976 does not apply if amounts held in separate_account that are attributable to pre-1986 contributions are applied to provide welfare benefits other than postretirement life_insurance benefits the use of amounts held in the separate_account that are attributable to pre- contributions to provide welfare benefits other than postretirement life_insurance benefits will not adversely affect the exempt status of trust under sec_501 of the code law and analysis sec_61 of the code provides that unless otherwise excepted gross_income includes all income from whatever source derived including income from life_insurance and endowment contracts sec_419 of the code defines the term welfare_benefit_fund to include any fund through which the employer provides welfare benefits to employees or their beneficiaries the term fund is defined in sec_419 e to include an organization described in sec_501 of the code and also to the extent provided in regulations any account held for an employer by any person paragraph c of regulation sec_1_419-1t q a-3 states that a retired_lives_reserve maintained by an insurance_company is a fund or part of a fund if it is maintained for a particular employer and the employer has the right to have any amount in the reserve applied against its future years’ benefit costs or insurance premiums sec_419 of the code provides that contributions paid_or_accrued by an employer to a welfare_benefit_fund shall not be deductible under chapter of the code but if they would otherwise be deductible shall subject_to the limitation of sec_419 be deductible under sec_419 for the taxable_year in which paid sec_419 limits the employer's deduction under sec_419 to a welfare_benefit fund's qualified_cost for the taxable_year the qualified_cost of a welfare_benefit_fund for a taxable_year is defined in sec_419 of the code as the sum of the qualified_direct_cost for the taxable_year and subject_to the limitation of sec_419a any addition to a qualified_asset_account for the taxable_year under sec_419 the qualified_cost for any taxable_year is reduced by the welfare_benefit fund’s after-tax_income for the taxable_year sec_419 provides that the term qualified_direct_cost means with respect to any taxable_year the aggregate amount including administrative expenses that would have been allowable as a deduction to the employer with respect to the benefits provided during the taxable_year if those benefits were provided directly by the employer and the employer used the cash_receipts_and_disbursements_method of accounting sec_419 provides that for purposes of sec_419 a benefit is treated as provided when that benefit would be includible in the gross_income of the employee if provided directly by the employer or would be so includible but for any provision of chapter of the code excluding that benefit from gross_income sec_419a of the code defines the term qualified_asset_account to include any account consisting of assets set_aside to provide for the payment of medical or life_insurance benefits sec_419a of the code provides that no addition to any qualified_asset_account may be taken into account under sec_419 to the extent such addition results in the amount of such account exceeding the account limit under sec_419a of the code the account limit for any qualified_asset_account for any taxable_year is the amount reasonably and actuarially necessary to fund claims incurred but unpaid as of the close of the taxable_year and administrative costs with respect to those claims sec_419a provides that the account limit for any taxable_year may also include a reserve funded over the working lives of the covered employees and actuarially determined on a level basis as necessary for post- retirement medical benefits or post-retirement life_insurance benefits to be provided to covered employees regulation sec_1_419-1t q a-2 a provides that sec_419 generally applies to contributions paid_or_accrued with respect to a welfare_benefit_fund after date in taxable years of employers ending after that date q a-2 b of that regulation provides a special transition rule for certain welfare_benefit funds that are part of a plan maintained pursuant to one or more collective bargaining agreements and q a-9 of that regulation provides special transition_rules for the first taxable_year of a fiscal_year employer ending after date sec_501 exempts from federal_income_tax those organizations described in subsection c sec_501 describes voluntary employees’ beneficiary associations providing for the payment of life sick accident or other_benefits to the members of the association or their dependents or designated beneficiaries if no part of the net_earnings of the association inures other than through such payments to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-4 of the income_tax regulations provides that whether prohibited inurement has occurred is a question to be determined with regard to all the facts and circumstances sec_4976 of the code imposes an excise_tax in the amount of percent of the amount of any disqualified_benefit provided by a welfare_benefit_plan sec_4976 provides that the term disqualified_benefit means -- a any post-retirement medical_benefit or life_insurance_benefit provided with respect to a key_employee if a separate_account is required to be established for such employee under sec_419a and such payment is not from such account b any post-retirement medical_benefit or life_insurance_benefit provided with respect to an individual in whose favor discrimination is prohibited unless the plan meets the requirements of sec_505 with respect to such benefit whether or not such requirements apply to such plan and c any portion of a welfare_benefit_fund reverting to the benefit of the employer sec_4976 of the code provides that sec_4976 does not apply to any amount attributable to a contribution to the fund that is not allowable as a deduction under sec_419 for the taxable_year or any prior taxable_year revrul_69_382 holds in part that for taxable years ending on or before date premiums_paid or incurred by an employer policyholder under contracts providing group term life and health and accident coverage for its active and retired employees were deductible in full even though a portion of the premium was credited to a retired_lives_reserve if the balance in the reserve was held by the insurance_company solely for the purpose of providing insurance coverage on active and retired lives so long as any active or retired employees remained alive and the amount added to the retired_lives_reserve was not greater than an amount that would be required to fairly allocate the cost of the insurance coverage provided over the working lives of the employees involved further the ruling holds in pertinent part that these conclusions would be applicable to taxable years ending after date provided that the employer policyholder promptly amended the contract to provide that it did not retain any right to recapture any portion of the reserve so long as any active or retired employee remains alive the rfas were retired lives reserves established to provide group_life_insurance to retirees of corporation and were welfare_benefit funds within the meaning of sec_419 trust is a welfare_benefit_fund as defined in sec_419 because it is described in sec_501 of the code and provides welfare benefits to employees of taxpayer consequently the deductibility of any contributions made to trust and the rfas after the effective date of sec_419 is governed by sec_419 of the code and any reversion to the benefit of taxpayer of any portion of the trust attributable to those contributions is subject_to the excise_tax under sec_4976 however as provided in temporary_regulation sec_1_419-1t q a-2 sec_419 applies only to contributions paid_or_accrued with respect to a welfare_benefit_fund after date in taxable years of employers ending after that date in this case only amounts attributable to contributions to fund that were not allowable as a deduction under sec_419 for the taxable_year or any prior taxable_year within the meaning of sec_4976 of the code will be applied to other_benefits accordingly pursuant to that section code sec_4976 does not apply to the amounts so applied moreover the use of amounts held in separate_account that are attributable to pre-1986 contributions to provide welfare benefits constituting life sick accident or other_benefits within the meaning of sec_501 and the regulations thereunder should not result in prohibited inurement or otherwise affect the exempt status of trust under sec_501 code as we have previously discussed with you in the interest of sound tax_administration we are declining to rule on the issue of whether the use of the separate_account amounts attributable to pre-1986 contributions to provide welfare benefits other than postretirement life_insurance benefits will result in the realization and recognition of gross_income to taxpayer under sec_61 of the code please note however that if the proposed use of trust assets does result in the realization and recognition of gross_income to taxpayer under sec_61 taxpayer would be entitled to an offsetting deduction under sec_419 for the qualified direct costs of providing welfare benefits conclusions code sec_4976 does not apply to taxpayer’s proposed use of amounts held in separate_account that are attributable to pre-1986 contributions because those contributions were not allowable as a deduction under sec_419 for the taxable_year or any prior taxable_year within the meaning of sec_4976 of the code the use of amounts held in separate_account that are attributable to pre- contributions to provide welfare benefits constituting life sick accident or other_benefits within the meaning of sec_501 and the regulations thereunder will not adversely affect the exempt status of trust under sec_501 code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent except as specifically ruled above no opinion is expressed as to the federal tax consequences of the transaction described above under any provision of the code specifically no opinion is expressed about the computation of the account limit under sec_419a for purposes of computing trust’s unrelated_business_income under sec_512 of the code moreover if trust or plan is amended these rulings may not remain in effect sincerely yours mark schwimmer chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosure copy for sec_6110 purposes
